Citation Nr: 0015250	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for status post removal of a penile cyst.

3.  Entitlement to a rating greater than 10 percent for a 
torn medial meniscus of the left knee with arthritis, to 
include patellofemoral problems.

4.  Entitlement to a rating greater than 10 percent for 
residuals of a shell fragment wound of the right forearm and 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to 
service connection for hepatitis B, entitlement to a rating 
greater than 10 percent for a left knee disability and 
residuals of shell fragment wound to the right forearm and 
hand, and denied his petition to reopen his claim of 
entitlement to service connection for residuals of the 
removal of a penile cyst.  The veteran subsequently perfected 
appeals of these decisions.  A video conference hearing on 
this claim was held on January 24, 2000, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

In a January 1998 statement the veteran raised a claim of 
entitlement to an increased rating for his residuals of a 
shell fragment wound of the left leg due to venous 
insufficiency and cellulitis of the leg.  Medical statements 
of record from a private medical facility have attributed 
these disabilities to his in service shell fragment injury.  
After repeatedly raising this issue, he was erroneously 
informed by the RO in an August 1999 letter that his "venous 
condition" was considered in a rating decision of November 
1998 as part of his right leg amputation.  A review of this 
rating decision does show that the RO evaluated the veteran's 
right leg, but contains no consideration of his venous 
insufficiency and cellulitis of the left leg.  Accordingly, 
because the RO has not properly adjudicated this claim, the 
Board refers this issue back to the RO for proper development 
and adjudication.

The veteran's claims of entitlement to a rating greater than 
10 percent for a left knee disability and residuals of a 
shell fragment wound of the right arm and forearm, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of removal of penile cyst was denied by the RO 
in a February 1996 decision.  The veteran was notified of the 
decision, and did not appeal. 

2.  The evidence added to the record subsequent to the 
February 1996 decision, including testimony, statements by 
the veteran and medical evidence, is new and not redundant, 
and bears directly and substantially upon the specific matter 
under consideration.  

3.  There is no evidence of record relating the veteran's 
current penile cysts to his period of active service.

4.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
hepatitis B has been developed.

5.  Medical evidence of record notes that the veteran's 
hepatitis B, first documented in October 1991, is related to 
his blood transfusion received when he was injured during 
active service in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  The RO's February 1996 decision, wherein the veteran's 
claim of entitlement to service connection for residuals of 
the removal of penile cysts was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) 
(1999).

2.  The evidence received subsequent to the February 1996 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
residuals of the removal of penile cysts.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claims of entitlement to service connection for 
residuals of the removal of penile cysts is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

4.  Hepatitis B was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence to reopen a claim of service 
connection for penile cysts.

The veteran's claim of entitlement to service connection for 
residuals of removal of a penile cyst was originally denied 
by the RO in a June 1992 decision, with notice provided in 
September 1992.  In February 1996, after a hearing, the 
hearing officer at the RO again denied the veteran's claim of 
entitlement to service connection for residuals of the 
removal of a penile cyst.  This stands as the last final 
decision on this issue of record.

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for sinusitis secondary to 
service-connected residuals of a laceration of the nasal tip 
in an unappealed March 1983 rating decision.  The RO based 
its denial of the claim on the absence of evidence of a 
current disability.  This decision stands as the last final 
decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Additionally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court") has held that 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1998) may only be the first 
determination.  If new and material evidence has been 
presented, the second determination, to be made immediately 
upon reopening the claim, is whether the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  This 
assessment should be made based upon all the evidence of 
record in support of the claim, presuming its credibility.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is well grounded, evaluation of the merits of 
the claim must occur but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).

The Board notes that prior to Hodge, in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), the Court held that new and material 
evidence must create a reasonable possibility of change in 
the previous decision.  However, the United States Court of 
Appeals for the Federal Circuit (hereinafter "Circuit 
Court"), determined in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) that the Colvin standard for establishing material 
evidence "may impose a higher burden on the veteran before a 
disallowed claim is reopened"  Id. at 1363.  Accordingly, 
the Circuit Court eliminated the "reasonable possibility" 
element from the assessment of new and material evidence.

In the instant case, the RO applied the then-extant Colvin 
standard for new and material evidence.  As the RO has 
applied a more restrictive standard than the 38 C.F.R. § 
3.156 standard ordered by the Circuit Court in Hodge, the 
Board finds that the veteran will not be prejudiced by the 
Board using the Hodge standard without returning the case to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The evidence of record prior to the February 1996 hearing 
officer's decision, and considered in the rendering of that 
decision, comprised the veteran's service medical records, 
his testimony and statements of record averring that he was 
treated in service and again in the mid-1970's for a penile 
cyst, and a VA Agent Orange examination report which notes a 
history of penile cysts.  

Subsequent to this decision, the veteran has submitted 
additional statements regarding his inability to locate his 
records from the mid-1970's and testimony at a January 2000 
video conference hearing before a member of the Board during 
which the veteran testified that he has had recurring penile 
cysts since discharge, but has treated them primarily with 
over the counter medications and without surgery.  Also added 
to the record is a copy of a July 1971 service medical record 
noting treatment for small cystic lesions on the penile shaft 
for which he was prescribed medication, and a September 1997 
VA outpatient treatment notation for treatment of a ruptured 
penile cyst.  The physical examination noted a small open 
area at the base of the glans, with no drainage, and 
indicated that the veteran reported recurring penile cysts in 
the same location.  He was prescribed medication.

The additional evidence submitted since February 1996 is new, 
in that it has not been submitted previously.  Neither the 
veteran's prior testimony and statements, nor the record 
prior to February 1996 contained lay statements of continuity 
of symptomatology or current documentation of a disability 
relating to penile cysts.  Additionally, since continuity and 
the presence of a current disability are material to a claim 
of entitlement to service connection, this evidence by itself 
and in connection with evidence previously assembled, is 
material.  Accordingly, based on the foregoing, the Board 
finds that the veteran's petition to reopen his claim of 
entitlement to service connection for residuals of the 
removal of a penile cyst is granted.  

Having reopened the veteran's claim, per the requirements 
laid out in Elkins and Winters, the Board must now consider 
whether the veteran has presented evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
credible and is not subject to weighing, except where the 
assertion is beyond the competence of the person making the 
assertion or it is inherently incredible.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Combat veterans may use lay testimony as acceptable proof of 
"in-service incurrence or aggravation of an injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service."  38 U.S.C.A. § 1154(b) (West 1991).  
However, in the present case, there is no evidence that the 
veteran was engaged in combat when he incurred his penile 
cysts.  Accordingly, this provision is not applicable to this 
issue.  In any case, there is evidence of treatment in 
service for penile cysts.

The veteran contends that he was treated for penile cysts in 
service, and that since that time he has had recurring penile 
cysts in the location of the ones treated in service.  As 
noted, the veteran's service medical records indicate that he 
was treated in July 1971 for complaints of small penile 
cystic lesions.  He was prescribed medication for the 
problem.  The veteran was medically discharged in April 1972 
as a result of injuries he sustained from shell fragments 
when a booby trap exploded.  Although scars on the scrotum 
are noted at this time, there is no mention of penile cysts 
in the discharge medical records.  The veteran has testified 
that he was treated in the mid-1970's for penile cysts, 
however, these records are not available because the private 
physician he saw has died, and Fort Benning asserts that all 
his medical records have been turned over to the National 
Personnel Records Center in St. Louis, Missouri.  The only 
post-service medical record showing treatment for penile 
cysts is a September 1997 outpatient treatment notation.  
This report indicates that the veteran was seen for a 
ruptured penile cyst, and complained of recurring penile 
cysts at the site of his circumcision.  No mention of onset 
or etiology beyond the veteran's self-reported history is 
given.

As mentioned previously, although statements are generally 
presumed credible for well-grounded purposes, the exception 
to this presumption occurs when the statement at issue is 
outside the competence of the person making the statement.  
In the present case, while the veteran has asserted that his 
penile cysts had their onset in service and have recurred 
continuously since then as part of the same continuous 
disability, he is not competent to make such a medical 
connection absent any medical support for his conclusions.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no medical evidence of record relating the veteran's 
1997 penile cyst, or the averred 1970's penile cysts, to his 
treatment for penile cysts in service.  In the absence of 
such evidence, the veteran's claim is not well-grounded.  
Consequently, the veteran's claim of entitlement to service 
connection for residuals of removal of a penile cyst, is 
denied.

2.  Entitlement to service connection for hepatitis B.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1996); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In the present case, the veteran's service medical records do 
not contain any indication that the veteran was diagnosed or 
treated for hepatitis B.  However, they do indicate that the 
veteran was operated on due to injuries sustained when a 
booby trap exploded near him resulting in the loss of his 
right leg below the knee, along with wounds to his left leg, 
right arm, and face.  The veteran has testified that this is 
the only blood transfusion he has ever had.  

Private medical evidence of record reveals that the veteran 
was first revealed to have hepatitis B in October 1991.  The 
disability was noted to be in the recovery phase, seen 
several years after the original infection.  In August 1996 
VA outpatient treatment records noted that the veteran was 
asymptomatic for hepatitis with normal liver function tests.  

In March 1994, a private medical physician submitted a 
statement which noted that "it is most likely that he 
contracted this illness through the blood transfusion he 
received while serving in Vietnam."  There is no medical 
evidence contradicting this opinion.  

Considering the evidence of record, the Board finds that the 
veteran has presented evidence sufficient to satisfy the 
criteria for a claim of entitlement to service connection for 
hepatitis B.  He has a diagnosis of hepatitis B, an 
uncontested medical statement relating this diagnosis to a 
blood transfusion in service, and evidence of a blood 
transfusion in service.  Accordingly, the veteran's claim of 
entitlement to service connection for hepatitis B is granted.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for residuals of 
the removal of penile cysts, the petition to reopen that 
claim is granted.

Entitlement to service connection for residuals of the 
removal of penile cysts is denied.

Entitlement to service connection for hepatitis B is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to a rating greater than 10 percent for 
a left knee disability and residuals of a shell fragment 
wound of the right forearm and hand.  Initially, the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  The Board accordingly 
finds that the VA has a duty to assist him in the development 
of his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1997).  This duty to assist involves obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  See 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that his service-connected 
left knee and right forearm and hand disabilities are worse 
than currently evaluated.  He specifically has complained of 
pain in the left knee, and has medical evidence documenting 
treatment for plica syndrome with primary patellofemoral 
dysfunction.  The evidence also shows treatment for cubital 
syndrome in the right elbow which required surgery for 
anterior ulnar nerve transposition with flexor pronation 
lengthening in December 1996.  

The Board notes that there is no current VA examination 
associated with the claims file and it is the Board's opinion 
that an examination is necessary to determine the current 
status of the veteran's service-connected disabilities.  
Further, the Board is mindful that when an examination report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

It is not clear in this case, for instance, whether the 
veteran's cubital syndrome is related to his shell fragment 
injury of the right forearm and hand, whether there is 
additional peripheral nerve involvement in the right forearm 
and hand, muscle atrophy or muscle weakness on repeated 
motion, or the current range of motion.  Moreover, the Board 
is mindful that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) found inadequate a physical examination that did not 
describe functional loss due to pain in connection with 
musculoskeletal disabilities.  No evaluation of functional 
loss due to pain has been made in connection with the 
veteran's left knee or his right forearm and hand.  
Accordingly, given the above, the Board finds that additional 
development in this area is indicated.

Additionally, in a statement received by the RO in April 
1999, the veteran indicated an intent to initiate an appeal 
of the RO's April 1999 denial of his claim for service 
connection for bilateral hearing loss.  In a May 1999 
decision, the RO granted entitlement to service connection 
for left ear hearing loss, but not right ear hearing loss, 
and assigned a noncompensable rating thereto.  In August 
1999, the veteran indicated his disagreement with the 
evaluation given for his newly service-connected left ear 
hearing loss.  However, no Statement of the Case was 
subsequently issued by the RO for either issue.  Under 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a remand 
is in order so that a Statement of the Case addressing the 
veteran's claims of entitlement to service connection for 
right ear hearing loss, and entitlement to a compensable 
evaluation for left ear hearing loss can be issued.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also schedule the 
veteran for appropriate examinations to 
determine the nature and severity of the 
veteran's shell fragment wound 
disabilities of the right forearm and 
hand.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
Initially, the examiner(s) are requested 
to provide an opinion as to the nature, 
etiology and severity of all current 
symptomatology of the right forearm and 
hand, including painful and tender 
scarring.  All indicated tests and 
studies should be done, and all clinical 
findings should be reported in detail.  
Particularly, the examiners are requested 
to identify the specific nerves and/or 
muscle groups in each of the areas 
identified, and whether the veteran's 
cubital syndrome for which he had surgery 
in December 1996, is related to his shell 
fragment wounds.  A determination of 
whether the veteran has arthritis in the 
right hand is requested, and, if so, 
whether the arthritis is attributable to 
shrapnel wounds should be made.  If 
additional specialty examinations are 
found necessary, the examiners are 
requested to schedule them as 
appropriate.  The claims file must be 
made available to the examiners for 
review purposes prior to the 
examinations, and the complete 
examination reports, including any 
electrodiagnostic studies, as indicated, 
should be associated with the claims 
file.  Findings should include the 
presence or absence of swelling, muscle 
atrophy, muscle weakness, or other 
similar findings attributed to the shell 
fragment injury residuals, in addition to 
range of motion, peripheral nerve 
involvement, and scarring.

2.  In addition to the right forearm and 
hand, the RO should schedule the veteran 
for an examination of his left knee 
disability.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The veteran's left 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion of 
the left ankle or knee.  The examiner 
should also be asked to note the normal 
ranges of motion of the ankle and knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left ankle and knee exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
and knee are used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  
Any necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to a rating greater than 10 
percent for a left knee disability and 
residuals of shell fragment wound of the 
right forearm and hand.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  This 
Supplemental Statement of the Case should 
also address the veteran's claims of 
entitlement to service connection for 
right ear hearing loss and entitlement to 
a compensable rating for left ear hearing 
loss, including the pertinent laws 
pertaining to these claims.  It should 
also include a complete description of 
his rights and responsibilities in 
perfecting an appeal of the denial of 
these claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



